Case 0:19-cr-60156-AHS Document 32 Entered on FLSD Docket 09/22/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 19-60156-CR-MORENO


  UNITED STATES OF AMERICA,

                  Plaintiff,
           v.

  KERBY BROWN,

                  Defendant.
                                         /

                     DEFENDANT BROWN’S MOTION IN LIMINE
                REGARDING ANTICIPATED EVIDENCE TO BE OFFERED

           COMES NOW, the Defendant, KERBY BROWN, by and through undersigned

  counsel, and submits the following Motion In Limine regarding evidence to be offered

  by the government and respectfully requests this Court exclude the anticipated

  evidence. In support thereof, it is stated as follows:

  I. Introduction

           During the course of this case and subsequent investigation, the government

  interviewed several witnesses and obtained various cell phone records.          Some

  witnesses and some of the documents obtained by the government mention other bad

  acts allegedly committed by Mr. Brown, allegations of gang affiliation, associations

  with others involved in bad acts, and references to sexually transmitted diseases. Mr.

  Brown asserts this evidence is both irrelevant and highly prejudicial and seeks entry

  of this Court’s order excluding the anticipated testimonial and physical evidence at

  trial.
Case 0:19-cr-60156-AHS Document 32 Entered on FLSD Docket 09/22/2019 Page 2 of 6




  II.   Memorandum of Law in Support

        First, not all evidence is relevant. Evidence is only relevant if “it has any

  tendency to make a fact more or less probable than it would be without the evidence;

  and the fact is of consequence in determining the action.” Rule 401, Federal Rules of

  Evidence. Thus, the focus is on materiality and probative value. In other words, if

  the evidence is introduced to prove a matter not at issue, then the evidence is

  immaterial and should be excluded. Likewise, the evidence offered must be probative

  of a matter at issue. If not, the evidence irrelevant and should be excluded. Here,

  the evidence to be offered by the government is neither material nor probative of the

  issues in this case.

        Second, the probative value of the evidence sought to be introduced by the

  government is substantially outweighed by its prejudice. See Rule 403, Federal Rules

  of Evidence. Rule 403 provides that: “The court may exclude relevant evidence if its

  probative value is substantially outweighed by a danger of one or more of the

  following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

  wasting time, or needlessly presenting cumulative evidence.” Here the evidence is

  highly prejudicial and should be excluded.

        “The term ‘unfair prejudice,’ as to a criminal defendant, speaks to the capacity

  of some concededly relevant evidence to lure the factfinder into declaring guilt on a

  ground different from proof specific to the offense charged.” Old Chief v. United


                                            2
Case 0:19-cr-60156-AHS Document 32 Entered on FLSD Docket 09/22/2019 Page 3 of 6



  States, 519 U.S. 172, 180 (1997). In other words, “‘[u]nfair prejudice within this

  context means an undue tendency to suggest decision on an improper basis,

  commonly, though not necessarily, an emotional one.’” Id. (quoting Fed. R. Evid. 403,

  adv. cmte. notes (1972)) (quotation marks omitted)). The Eleventh Circuit has said

  it “seek[s] to avoid the introduction of extrinsic evidence which is likely to incite the

  jury to an irrational decision.” United States v. Williams, 816 F.2d 1527, 1532 (11th

  Cir. 1987). “[S]uch irrationality is the primary target of Rule 403.” United States v.

  Hewes, 729 F.2d 1302, 1315 (11th Cir. 1984).

        One main source of such irrationality is a criminal defendant’s prior bad acts.

  The Supreme Court has expressed “concern that unduly prejudicial evidence might

  be introduced under Rule 404(b).” Huddleston v. United States, 485 U.S. 681, 691

  (1988). Indeed, it is well-established that “evidence of other crimes, wrongs, or acts

  is inherently prejudicial to the defendant.” United States v. Baker, 432 F.3d 1189,

  1205 (11th Cir. 2005); accord United States v. Sterling, 738 F.3d 228 (11th Cir. 2013);

  United States v. Beechum, 582 F.2d 898, 910 (5th Cir. 1978) (en banc). In short, the

  danger of unfair prejudice “certainly include[s] . . . generalizing a defendant’s earlier

  bad act into bad character and taking that as raising the odds that he did the later

  bad act now charged.” Old Chief, 519 U.S. at 180.

        Under Rule 403, the danger of unfair prejudice, including from propensity

  evidence, must be weighed against “the incremental probity” of the extrinsic evidence,

  applying a “commonsense assessment of all the circumstances surrounding the


                                             3
Case 0:19-cr-60156-AHS Document 32 Entered on FLSD Docket 09/22/2019 Page 4 of 6



  extrinsic offense.” Beechum, 582 F.2d at 914. There is “[n]o mechanical solution” for

  doing so. Id. (quoting Fed. R. Evid. 404, adv. cmte. notes (1972)). Rather, “[t]he

  determination must be made . . . in view of the availability of other means of proof

  and other facts appropriate for making decision of this kind under Rule 403.” Id.

  (citation omitted). In other words, “[p]robity in this context is not an absolute;” it is

  relative. Beechum, 582 F.2d at 914. Thus, “its value must be determined with regard

  to the extent to which the defendant’s unlawful intent is established by other

  evidence.” Id.

        So while extrinsic evidence is “often disfavored because of the possibility for its

  misuse” as propensity evidence, that is true “especially where the government has a

  strong case.” Sterling, 738 F.3d at 238. “In other words, if the government can do

  without such evidence, fairness dictates that it should; but if the evidence is essential

  to obtain a conviction, it may come in.” Sterling, 738 F.3d at 238 (quoting United

  States v. Pollock, 926 F.2d 1044, 1049 (11th Cir. 1991)). In addition to prosecutorial

  need, the relative probity of prior bad acts also frequently depends on the “overall

  similarity between the extrinsic act and the charged offense, as well as temporal

  remoteness.” United States v. Brown, 587 F.3d 1082, 1091 (11th Cir. 2009) (citations

  omitted). Here, the prior bad acts alleged to have been committed by Mr. Brown are

  not at all similar to the facts alleged in this case. Thus, the evidence should be

  excluded.

        Furthemore, reference to a gang affiliation is highly prejudicial and more likely


                                             4
Case 0:19-cr-60156-AHS Document 32 Entered on FLSD Docket 09/22/2019 Page 5 of 6



  to cause the jury to determine guilt based on this fact as opposed to facts supporting

  the crime charged. United States v. Jernigan, 341 f.3d 1273 (11th Cir. 2003) (noting

  that “we do not wish to understate the prejudicial effect that evidence of a criminal

  defendant’s gang membership may entail. Indeed, modern American street gangs

  are popularly associated with a wealth of criminal behavior and social ills, and an

  individual’s membership in such an organization is likely to provoke strong antipathy

  in a jury.”) Likewise, any mention of sexually transmitted diseases offers little, if

  any, probative value. Instead, this evidence may simply evoke an emotional response,

  as opposed to reaching a verdict based on the evidence presented.

        WHEREFORE, the Defendant, KERBY BROWN, respectfully requests this

  Court grant the motion.

                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                                   By:   s/ Joaquin Padilla
                                         Joaquin Padilla
                                         Assistant Federal Public Defender
                                         Florida Bar No. 484636
                                         150 West Flagler Street, Suite 1500
                                         Miami, Florida 33130
                                         Tel: 305-530-7000 / Fax: 305-536-4559
                                         E-Mail: joaquin_padilla@fd.org




                                            5
Case 0:19-cr-60156-AHS Document 32 Entered on FLSD Docket 09/22/2019 Page 6 of 6




                            CERTIFICATE OF SERVICE

        I hereby certify that on September 22, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record via transmission of Notices

  of Electronic Filing generated by CM/ECF.

                                                s/ Joaquin Padilla
                                                 Joaquin Padilla




                                            6
